Opinión disidente del
Juez Asociado Señor Negrón García
San Juan, Puerto Rico, a 15 de mayo de 1981
El esfuerzo legislativo reciente de nivelar e igualar jurí-dicamente a la mujer y al hombre en la dinámica socio-económica del matrimonio a través del régimen de coadmi-nistración y ciertas restricciones a los cónyuges para disponer unilateralmente bienes muebles o inmuebles, no sólo queda paralizado con la decisión de hoy, sino que retrotrae adversamente por medio siglo la evolución del feminismo lograda en esa dirección.
*67La razón de decidir de la mayoría se fundamenta en caracterizar y validar errónea y apriorísticamente, como “operación incidental y propiamente inherente a su negocio”, la compraventa por el marido de una participación o interés social a espaldas y sin el consentimiento de su esposa. Los antecedentes fácticos se originan el 15 de agosto de 1979, en que Oscar Padró Collado, Europa Boneta de Padró, Oscar Padró Boneta, Rafael Espada y Willie Bernard suscribieron ante notario documento deno-minado Reconocimiento y Modificación de Sociedad, me-diante el cual Espada —poseedor entonces del cincuenta por ciento (50%) de la participación de una sociedad dedicada a explotar el establecimiento comercial “Super-mercado 65 Infantería”— compró el veinticinco por ciento (25%) perteneciente a Padró Boneta por $15,000.00. En el mismo documento Padró Boneta cedió a Oscar Padró Collado y a Europa Boneta de Padró ese crédito. Espada, sin la anuencia de su esposa Gilda González, se obligó a satisfacer la deuda a base de $500.00 mensuales más intereses sobre el balance al nueve por ciento (9%) comenzando el 1ro de agosto de 1979. Pagó $2,700.00 en total, dejando al descubierto $12,300.00 de principal.
Radicada demanda en cobro de dinero contra “Rafael Espada y Gilda González de Espada por sí y como co-administradores de la Sociedad de Gananciales compuesta por ellos, ambos h/n/c Supermercado 65 Infantería”, y em-plazados ambos cónyuges, sólo contestó (1) la co-demandada Gilda González, quien solicitó la desestimación bajo el fundamento de no haber consentido ni dado su aprobación a dicha transacción.
Mediante el vehículo procesal de sentencia sumaria, el foro de instancia desestimó la demanda contra Gilda González y la Sociedad de Gananciales compuesta por ella *68y Rafael Espada, bajo el razonamiento de que era menes-ter, y no se había obtenido, su concurso para que ella y la Sociedad de Gananciales Espada-González quedaran obli-gadas. Acordamos revisar.
La parte demandante-recurrente nos propone la tesis de que ambos responden por el pago de esta deuda, argu-mentándonos que, por la naturaleza de esa transacción, Espada podía realizarla sin el consentimiento de ella, y, por ende, la Sociedad Legal de Gananciales debe satis-facerla bajo el Art. 1308 del Código Civil, 31 L.P.R.A. see. 3661. En la alternativa, de no ser ello procedente, nos discute su obligatoriedad bajo el Art. 1310 (31 L.P.R.A. see. 3663).
El análisis de esos planteamientos a la luz de la nueva legislación en el ámbito de la sociedad conyugal requiere la formulación y respuestas de las siguientes interrogantes: ¿Es válida la transacción realizada por Espada sin el consentimiento escrito de su cónyuge?; ¿Por su naturaleza, requería el consentimiento por escrito de ambos?; ¿Debe responder Gilda González por tal obligación en su carácter personal?; y ¿Viene obligada la sociedad legal de ganan-ciales Espada-González a satisfacer la deuda?; y si en la afirmativa, ¿en qué forma?
I

Validez de la Transacción

En L. Dershowitz and Co., Inc. v. Registrador, 105 D.P.R. 267, 271 (1976), reiterado en Aguilú v. Sociedad de Gananciales, 106 D.P.R. 652, 654 (1977), reconocimos el nuevo estado de legislación procesal y sustantiva plasmado en la Ley Núm. 100 de 30 de junio de 1975 y la Ley Núm. 51 de 21 de mayo de 1976, “que erige la mujer a una posición de igualdad respecto al gobierno y disposición de los bienes gananciales”. Por la Ley Núm. 51, supra, enmendatoria entre otras del Art. 91 del Código Civil, la Asamblea Legislativa sometió la Sociedad Legal de Ganan-ciales a un régimen de coadministración, mediante la cual *69los dos cónyuges conjuntamente administran los bienes per-tenecientes a esa entidad. El Art. 91 reformado establece:
Ambos cónyuges serán los administradores de los bienes de la sociedad conyugal, salvo estipulación en contrario, en cuyo caso uno de los cónyuges otorgará mandato para que el otro actúe como administrador de la sociedad.
Las compras que con dichos bienes haga cualquiera de los cónyuges serán válidas cuando se refieran a cosas destinadas al uso de la familia o personales de acuerdo con la posición social y económica de ésta. Disponiéndose que cualquiera de los cónyuges podrá efectuar dichas compras en efectivo o a crédito.
Los bienes inmuebles de la sociedad conyugal no podrán ser enajenados o gravados, bajo pena de nulidad, sino me-diante el consentimiento escrito de ambos cónyuges. Nada de lo antes dispuesto se interpretará a los efectos de limitar la libertad de los futuros cónyuges de otorgar capitulaciones matrimoniales. 31 L.P.R.A. see. 284. (Bastardillas nuestras.)
Advertimos, pues, la regla general preceptiva de que los cónyuges como co-administradores tienen de jure el mandato para realizar ciertas compras con los bienes del consorcio ganancial. Sin embargo el Art. 1313, también así modificado, regula y cualifica el ámbito y libertad de acción en torno a la disposición de los bienes gananciales. A tales efectos en lo pertinente reza:
No obstante lo dispuesto en la see. 284 [Art. 91] de este título, ninguno de los dos podrá donar, enajenar, ni obligar a título oneroso, los bienes muebles e inmuebles de la sociedad de gananciales, sin el consentimiento escrito del otro cónyuge, excepto las cosas destinadas al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges. 31 L.P.R.A. see. 3672. (Énfasis suplido.)
Con carácter de fórmula legal novedosa se tutela el derecho de la mujer respecto a los bienes muebles. Así, dicho artículo requiere el consentimiento escrito de ambos cónyuges para donar, enajenar y obligar a título oneroso los bienes muebles de la sociedad ganancial. Como excepción a la regla antes enunciada, no se necesita dicho consentí-*70miento cuando se trate de bienes muebles destinados al uso de la familia o personales de acuerdo con la posición social o económica de ambos cónyuges. Bajo la legislación anterior a la Ley Núm. 51, el marido, como administrador, ejercía casi absoluta e irrestricta potestad sobre los bienes muebles de la sociedad legal de gananciales. (2) Aguilú v. Sociedad de Gananciales, supra. Esta situación ha cam-biado.
De su texto podemos percatarnos de que, distinto al tratamiento de nulidad que la ley establece en el Art. 91, supra, con referencia a transacciones de bienes inmuebles al faltar el consentimiento escrito de ambos cónyuges, respecto a los bienes muebles el Art. 1313 guarda silencio al respecto, aunque preventivamente aclara que “[tjodo acto de disposición o administración que sobre dichos bienes haga cualquiera de los cónyuges en contravención a esta sección, y los demás dispuestos en este título, no perjudicará al otro cónyuge ni a sus herederos”. Anotamos que la versión original del precepto, contenida en el P. de la C. 44, contemplaba “[ljas ventas sin consentimiento serán nulas”, lenguaje que fue eliminado en el trámite de su redacción y aprobación final. Segundo Informe de la Comisión de lo Jurídico Civil, fechado 6 de mayo de 1975, pág. 2. Ello es fuerte indicador del tratamiento distinto en cuanto a la eficacia del vínculo, que se justifica con miras a ofrecer protección a terceros en relación con la compra-venta de bienes muebles. J. Ramos de Sánchez Vilella, La Mujer y la Nueva Legislación sobre Derechos de Familia (Informe preparado para la Comisión para el Mejoramiento de los Derechos de la Mujer), 1977, pág. 23.
*71Al aplicar al caso de autos los principios expuestos concluimos que la salvedad hecha en el Art. 1313, en el sentido de que “no perjudicará al otro cónyuge ni a sus herederos”, es indicativa de que presuntivamente la tran-sacción realizada por Espada sin el consentimiento escrito de su esposa Gilda González subsiste. Como veremos, esa falta de consentimiento uxorio por escrito no la anula, aunque acarrea unas consecuencias jurídicas distintas.
II

Naturaleza de la Transacción y el Consentimiento

Tanto la opinión mayoritaria como la parte demandante-recurrente elaboran la teoría de que la naturaleza de la transacción no requería el concurso escrito del cónyuge al amparo del Art. 1313 que in fine dispone:
El cónyuge que se dedicare al comercio, industria o profesión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge. No obstante, será responsable por los daños y perjuicios que pudiere ocasionar por dichos actos a la sociedad legal de gananciales. Esta acción se ejercitará exclusivamente en el momento de la disolución de la sociedad legal de gananciales. (Bastardillas nuestras.)
El texto transcrito es totalmente nuevo en nuestro ordenamiento. El artículo tiene el propósito “de darle flexi-bilidad a los cónyuges en la gestión de sus propios negocios”, y además:
. . . que el país continúe sin interrupción sus actos de comercio, que no se paralice la industria. Brindan además, la elasticidad necesaria a el cónyuge que tenga bajo su poder o bajo su control bienes muebles que tienen que ver directamente con su oficio, su industria, su negocio, su ocupación, .. .
La disposición va más encaminada a evitar cuestiones de fraude, de mala fe, de engaño, de intento deliberado de enajenar los bienes del patrimonio conyugal. O. Cruz Jiménez, *72La Nueva Legislación que rige la Sociedad Legal de Gananciales, Vol. 37, Núm. 3, Rev. C. Abo. P.R. 76 (1976).
Aunque en su redacción inicial se concibió que la acción en daños pudiera instarse “en cualquier momento antes de la disolución de la sociedad”, ello no fue autori-zado. Segundo Informe, supra, pág. 2.
Los autos ante nuestra consideración demuestran que Espada es un comerciante miembro de una sociedad comercial dedicada a la compra y venta de productos de consumo en un supermercado. Al momento de efectuarse la transacción en controversia era poseedor del cincuenta por ciento (50%) de la participación en la sociedad, convirtiéndose por ésta en dueño del setenta y cinco por ciento (75%). Es difícil sostener que la compra realizada sea una a la cual se dedica corrientemente en su gestión, ya que no trafica en la compra y venta de participaciones en sociedades. Él, al igual que sus socios, es comerciante de productos de consumo y no de participaciones en sociedades.
No estando la transacción aquí envuelta dentro de las permitidas y contempladas, por excepción en el último párrafo del Art. 1313, es ineludible concluir que para efectuarla requería el consentimiento escrito de su esposa Gilda González. Al resolver lo contrario, la opinión mayori-taria invoca como precedente Silva v. Corte, supra, decisión inaplicable por estar elaborada en un medio ambiente jurídico-conceptual que no reconocía, porque no existía, el régimen de coadministración ganancial vigente que, como regla general, requiere el concurso escrito de los cónyuges para transacciones como la de autos.
La anterior conclusión nos suministra la solución a la tercera interrogante —si debe responder la señora Gilda González en su carácter personal por la obligación— en forma negativa. No habiendo prestado su consentimiento escrito a la transacción hecha por su esposo, que era necesario, no puede ser responsable por la misma en su *73carácter personal. La ley no permite otra interpretación, y “[m]al se llevaría a cabo la filosofía moderna de igualdad” si resolviéramos lo contrario, Aguilú, supra, pág. 656.
Contra las anteriores conclusiones no milita el Art. 93 que reconoce: “Salvo lo dispuesto en el artículo 91, cualquiera de los cónyuges podrá representar legalmente a la sociedad conyugal. Cualquier acto de administración unilateral de uno de los cónyuges obligará a la sociedad legal de gananciales y se presumirá válido a todos los efectos legales.” Observamos que la primera oración es cónsona con la derogación de la Regla 15.3 de Procedi-miento Civil (1958), en virtud de la Ley Núm. 100, supra, que imponía serias restricciones a la capacidad de la mujer casada en el ejercicio de acciones civiles. En cuanto al restante texto, su congruencia con el principio de coadministración adoptado es manifiesta. La regla general que confiere investidura legal a cada consorte, conlleva necesariamente un reconocimiento inicial a los actos unilaterales de cada uno, y, además, establece, sobre la base firme de un nexo lógico, una presunción juris tantum, o sea, de carácter rebatible, de legitimidad del acto administrativo individual, pero que no impide, como se ha demostrado en el caso de autos, prueba y adjudicación en contrario.
El acto realizado por Espada no es de administración unilateral que obligue a la sociedad conyugal. Aunque en la Ley Núm. 51 la Asamblea Legislativa no definió lo que debe entenderse por actos de administración, se trata de un término cuyo contenido ha sido definido en nuestra doctrina jurisprudencial. Así en De la Fuente v. A. Roig Sucrs., 82 D.P.R. 514, 522-523 (1961), dijimos:
En la doctrina española es tal vez Puig Brutau quien con mano más certera traza el diseño jurídico de estos actos: “En términos generales cabe afirmar que los actos de adminis-tración son aquellos que se requieren para contrarrestar los efectos de la duración o transcurso del tiempo en el valor de *74las cosas; son, como se ha dicho, los que salvan el valor presente de una cosa, sin comprometerla para el futuro. Son, también los que permiten que una cosa se incremente con un valor que las circunstancias permiten aprovechar sin necesidad de exponerse a un riesgo o de sufrir un quebranto. En todo caso, estimamos que la calificación de un acto de administración ha de tener lugar en atención a sus conse-cuencias para los condominos y no a base de apreciar las cualidades que abstractamente le atribuya la jurisprudencia de conceptos”, 3 Fundamentos de Derecho Civil, pág. 268 (1953). Y Castán propiamente explica que las dos caracte-rísticas más importantes de tales actos son: (1) las de referirse meramente al aprovechamiento o conservación de la cosa o al empleo de las rentas; y (2) ser de resultados transitorios. Se apoya en Planiol para concluir que esos actos “tienen como carácter propio no comprometer el porvenir sino por un tiempo corto, y ser por consiguiente, frecuentemente renovables”. 2 Derecho Civil Español, Común y Foral (1957), pág. 351.
Ciertamente no podemos afirmar, independientemente de su naturaleza ya explicada, que la transacción y obli-gación incurrida por Espada sea una que se realizó para contrarrestar los efectos de la duración o transcurso del tiempo en el valor de su participación en la sociedad comercial. Además, dicha transacción no contemplaba unos resultados transitorios, pero sí comprometía bienes futuros y exponía a las partes al riesgo de sufrir que-brantos.
III

Responsabilidad de la Sociedad Legal de Gananciales

Los pronunciamientos que anteceden permiten examinar si la sociedad legal de gananciales debe satisfacer la deuda incurrida. El marco conceptual vigente sobre los rasgos peculiares de la sociedad fue expuesto en Torres v. A.F.F., 96 D.P.R. 648, 652-653 (1968) así:
Nadie niega que la sociedad conyugal tenga personalidad jurídica, ya que posee los requisitos necesarios para tener *75propia personalidad: existencia de un interés común, con-ciencia del mismo y organización de la colectividad. Pero es una entidad económica familiar sui generis, de caracte-rísticas especiales, que no tiene el mismo grado de personali-dad jurídica de las sociedades ordinarias o entidades corporativas, sino, como dice Alfonso de Cossio y Corral, en su obra La Sociedad de Gananciales, Madrid, 1963, pág. 23, citando a Carbonier, “otro menor adaptado a su razón de ser y a la interpretación entre los patrimonios personales y el social que hay en ella; una personalidad atenuada....”
Es una sociedad legal y necesaria, contraída con el fin de mantener y ayudar a sufrir las cargas del matrimonio, no formada con una idea de especulación, sino fortalecida por el cariño de los cónyuges y que une a éstos para cumplir mejor las cargas y atenciones de su estado con las ganancias obtenidas constante matrimonio.
En armonía con los intereses y valores comunitarios, la versión anterior al año 1976 del Art. 1308 del Código Civil, en su inciso primero, establecía que serán de cargo de la sociedad de gananciales “[t]odas las deudas y obligaciones contraídas durante el matrimonio por el marido, y también las que contrajere la mujer en los casos en que pueda legalmente obligar a la sociedad”.(3)
Al aprobarse la Ley Núm. 51, supra, se introdujeron varias enmiendas a este articulado. El inciso primero que nos interesa quedó redactado:
Serán de cargo de la sociedad de gananciales: 1. Todas la deudas y obligaciones contraídas durante el matrimonio por cualquiera de los cónyuges. (Bastardillas nuestras.)
A los fines de poder precisar el significado actual del texto modificado, resulta orientador examinar detenida-mente la interpretación del precepto original en la jurisdic-ción española, similar al nuestro antes de la enmienda de 1976. En esta tarea es menester tener presente la diferen-*76cia básica subsistente entre ambas jurisdicciones, a saber, que allá el marido todavía es el administrador de la sociedad legal de gananciales, mientras que en Puerto Rico, a partir de 1976, ambos cónyuges son sus adminis-tradores:
Manresa nos dice:
Todas las deudas y obligaciones contraídas durante el matrimonio por el marido, representante legal de la sociedad en la situación normal de la misma, se entienden contraídas por la sociedad. La ley presume que se contraen en interés común. No obstante esta presunción puede destruirse mediante la prueba en contrario .... Manresa, op. cit., pág. 740. (Bastardillas nuestras.)
Puig Peña afirma:
A pesar de la dicción de este precepto, relativo a todas las deudas contraídas durante el matrimonio, y aun a la del art. 1.411, que establece que la sociedad soporta “lo perdido y pagado por alguno de los cónyuges en cualquier clase de juego y lo perdido y no pagado por alguno de ellos en juego lícito”, su alcance no es tan general y la doctrina lo limita a las deudas contraídas en interés de la familia y, por ende, las deudas adquiridas en propio beneficio del marido o en fraude de la mujer, —como ya reconocieron las antiguas sen-tencias de 30 de abril de 1888 y 9 de junio de 1893— deben quedar terminantemente excluidas y ello aun cuando la ley establece la presunción iuris tantum de que las deudas han sido contraídas en beneficio común (11 de julio de 1881); pero en los casos de fraude (8 de mayo de 1900) o de beneficio exclusivo del marido (7 de abril de 1910), la Jurisprudencia rechaza la obligación a las mismas por parte de la sociedad de gananciales. F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed., Madrid, Ediciones Pirámide, 1976, T. V, pág. 163. (Bastardillas nuestras.)
Puig Brutau, por su parte nos dice que:
No basta, pues, que el acreedor pueda dirigirse contra los bienes gananciales en virtud de lo que resulta del núm. 1 del art. 1.408, para que la deuda se tenga que considerar definitivamente de cargo de esta sociedad; sólo sucederá así *77cuando además se trate de obligaciones comprendidas en los últimos cuatro números del art. 1.408, o de multas y condenas pecuniarias que en definitiva resulten a cargo del consorcio. Todas las demás, pagadas con cargo a los gananciales, dan lugar a reembolso. Es decir, que el pago lo habrá sido de una deuda ajena y dará origen a un crédito ganancial dirigido contra el patrimonio privativo que corres-ponda. José Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1967, T. IV, Vol. 1, pág. 693. (Bastardillas nuestras.)
Alfonso de Cossio dice que la masa de bienes gananciales constituye el elemento activo de la sociedad y se halla afecta a. diversas cargas y obligaciones propias de la sociedad conyugal. “La sociedad sólo en casos excepcionalísimos y justificados, responde de las obligaciones particulares o privativas de los cónyuges: si las paga o cumple voluntaria-mente, se le deberá indemnización por ello, si no quiere pagarlas, la ley no le impone, por regla general, tal obli-gación. Así como existe un capital privativo de cada cón-yuge y otro capital perteneciente a la sociedad de ganan-ciales, existen también tres pasivos distintos: el del marido, el de la mujer y el de la sociedad.” Citado por Puig Brutau, op. cit, págs. 690-691.
Según Castán, constituyendo los gananciales “la masa o elemento patrimonial común, es lógico que se consideren como cargas de los mismos todas las atenciones y obliga-ciones de la familia que, por su origen, carácter y fines no debieran ser imputados a la propiedad o a la responsabilidad personal de uno u otro cónyuge”. Id., pág. 690.
Lacruz Berdejo y Sancho Rebullida sostienen:
Este precepto [Art. 1408] sienta en su apartado, primero un principio destinado a dotar al marido de la máxima solvencia en el tráfico, al ser él quien administra la comunidad y quien, en la mayoría de los casos, recaba los medios principales (o únicos) para la vida de los suyos. Los acreedores pueden contar, cuando contratan con él, con la responsabilidad de los bienes consorciales (ahora con ciertas limitaciones: cfr. artículos 144 Rh y 1413 Ce.), si llega el caso de hacer efectivo judicialmente el crédito.
Esto no quiere decir que, en definitiva, todas las deudas del marido sean carga de la comunidad. En el art. 1A08 se *78entremezclan cuestiones de responsabilidad provisional y definitiva. El apartado Io establece una norma general de responsabilidad erga omnes de todos los bienes comunes por deudas del marido, pero nada dice de la responsabilidad inter partes. De esto se ocupan los restantes apartados, que, de lo contrario, serían redundantes, pues las reparaciones menores o de mera conservación en los bienes peculiares del marido o las reparaciones mayores o menores en los bienes gananciales, o los gastos de sostenimento de la familia y educación de los hijos, etc., las más veces son deudas del marido y, por tanto, ya incluidas en el apartado Io. Y como debemos pensar —nisi contrarium probetur— que el legis-lador no promulga preceptos inútiles o repetidos, hemos de concluir, con todas las probabilidades de acierto, que en estos otros apartados se resuelve la cuestión de la responsa-bilidad definitiva, enumerándose aquellos gastos que, incluso inter partes, son también deudas de la comunidad.
Más ampliamente cree la doctrina, a partir de Isábal, que cuando se demuestra que la deuda no la contrajo el marido en beneficio de la familia, sino en el suyo propio, no puede hacerse efectiva sobre los bienes comunes. Esta opinión, que parece hacer suya la S. de junio 1963 (pero en el supuesto se discute sólo la relación inter partes), restringe acaso con exceso los derechos de los acreedores, a cuyo beneficio se ordena el art. 1408-1.°. El texto legal es claro, y no permite distinguir frente a terceros entre deudas contraídas en servicio del consorcio y las puramente personales; de todas responde la masa común. Para exonerarla son precisos el fraude o la contravención del Código (cfr. art. 1413-3.°). El fraude exige la connivencia del acreedor con el cónyuge deudor, o, al menos, que el acreedor actúe con conciencia de la posibilidad de perjuicio para el consorcio, revelada por la naturaleza de acto; en cuanto a la contravención del Código, su principal supuesto será el de los actos gratuitos (entre ellos, asunción gratuita de deuda, promesa de donación, etc.) José L. Lacruz Berdejo, Francisco de Asís Sancho Rebullida, Derecho de Familia, 3ra ed., Barcelona, Ed. Bosch, 1978, págs. 238-239.
De estos comentarios podemos sacar en claro que la mayoría de los tratadistas, y las sentencias del Tribunal *79Supremo Español consideran —a base del Art. 1408 español, equivalente al 1308 en Puerto Rico antes de 1976— que la masa de bienes gananciales responde de todas las deudas contraídas por el marido sólo cuando éstas se incurran en interés de la familia. Puig Peña, siguiendo las sentencias españolas, es del criterio que las deudas adquiridas en beneficio propio del marido y las incurridas en fraude de la mujer deben quedar “termi-nantemente excluidas”. Por otra parte, Lacruz Berdejo y Sancho Rebullida opinan que el artículo está exento de toda obscuridad, ya que dice “todas las deudas y obliga-ciones” y que esto no permite distinguir frente a terceros entre deudas contraídas en servicio de la sociedad y las puramente personales, y que, por tanto, de todas responde la masa común.
Independientemente de las variantes y tonalidades que de sus respectivos enfoques puedan resultar, podemos afirmar que dichos autores y sentencias coinciden en el pensamiento común de que para exonerar a la sociedad legal de gananciales —y la obligación impuesta por el Art. 1408 español al incurrir el marido en una deuda— es menester demostrar que la obligación se contrajo mediante fraude contra la mujer o que contraviene el Código. Compartimos esa interpretación, reforzada por el propio lenguaje del Art. 1313 de nuestro Código Civil (Art. 1413 del Código Civil Español), que antes del 1976 disponía: “[t]oda enajenación o convenio que sobre dichos bienes haga el marido en contravención a esta sección, y las demás dispuestas en este título o en fraude de la mujer, será nulo y no perjudicará a ésta ni a sus herederos”. 31 L.P.R.A. see. 3672. (Bastardillas nuestras.)
Aunque al efectuarse la enmienda del artículo 1313 en el 1976, se eliminó como causa de nulidad los actos realizados “en fraude de la mujer”, se mantuvo inalterado el concepto “contravenir el Código”. A tal efecto, el artículo en su segundo párrafo reza que: “[t]odo acto de *80disposición o administración que sobre dichos bienes haga cualquiera de los cónyuges en contravención a esta sección, y los demás dispuestos en este título, no perjudicará al otro cónyuge ni a sus herederos”. (Bastardillas nuestras.)
Si hemos de darle plena vigencia al espíritu que animó la reforma acaecida bajo el nuevo estado de derecho imperante en Puerto Rico, a partir de la Ley Núm. 51, tenemos que resolver que la transacción aquí efectuada por Espada fue hecha en contravención al Código, por faltar el consentimiento por escrito de su cónyuge, siendo éste necesario. Como corolario de esta anterior determina-ción, la obligación así incurrida, objeto de este litigio, no cae en el ámbito contemplado en el inciso uno del Art. 1308 del Código Civil y, por ende, no está a cargo de ni es responsabilidad de la sociedad conyugal. Aparte del recono-cido fin de enaltecer la personalidad de la mujer como partícipe a plenitud en las decisiones que afectan la sociedad de gananciales, adviértase que la prohibición de enajenar o gravar tanto los bienes inmuebles como muebles de la sociedad, sin mediar el consentimiento escrito de ambos cónyuges, tiene el propósito adicional de impedir, cuando de compras se trate, que uno de ellos distraiga una parte sustancial del acervo común en un mal negocio, con condiciones onerosas que comprometan la estabilidad eco-nómica de la sociedad ganancial, y ello acelere una liqui-dación prematura.
IV
Réstanos decidir si es de aplicación el Art. 1310 del Código Civil, que lee:
El pago de deudas contraídas por el marido o la mujer antes del matrimonio no estará a cargo de la sociedad de gananciales.
Tampoco lo estará el de las multas y condenas pecuniarias que se les impusieren.
Sin embargo, el pago de las deudas contraídas por el *81marido o la mujer con anterioridad al matrimonio, y el de las multas y condenas que se le impongan, podrá repetirse contra los gananciales después de cubiertas las atenciones que enumera la see. 3661 [Art. 1308 del Código Civil] si el cónyuge deudor no tuviese capital propio o fuera insuficiente; pero al tiempo de liquidarse la sociedad se le cargará lo satisfecho por los conceptos expresados. 31 L.P.R.A. see. 3663. (Bastardillas nuestras.)
Este artículo establece el principio general de que no están a cargo de la sociedad las deudas contraídas por el marido o la mujer con anterioridad al matrimonio, ni las multas y condenas pecuniarias que se les impusieren. De fácil captación resulta su razón de ser. Resultando deudas completamente ajenas a la vida normal de la sociedad con-yugal, el Legislador previsoramente las excluye, pues, de lo contrario, la génesis y desarrollo estable de la empresa podría afectarse sustantivamente. Por excepción, permite que pueda exigirse el pago de las indicadas deudas, con cargo provisional a bienes gananciales, si concurren tres condiciones; (a) que estén cubiertas las atenciones enumera-das en el Art. 1308 (31 L.P.R.A. see. 3661), esto es, que propiamente correspondan a los fines de la sociedad legal; (b) que el cónyuge deudor no tenga capital propio o sea insuficiente; y (c) que al tiempo de liquidarse la sociedad se le cargue al cónyuge deudor lo satisfecho por esas obli-gaciones anteriores al matrimonio o por esas multas o condenas pecuniarias.
Manresa nos brinda la siguiente justificación del pre-cepto:
La sociedad no es la obligada al pago, pero median intereses legítimos, hay acreedores que no deben perder sus créditos, hay que reparar un mal o un daño, o indemnizar un perjuicio, y la ley, ante la carencia de bienes privativos del cónyuge deudor o responsable, y la existencia de gananciales sobrantes, ordena el pago, la reparación o la indemnización que procedan a costa de la sociedad, pero disponiendo que en su día se le descuente a ese cónyuge en su respectivo haber.
*82No obstante, dicho autor expone la siguiente preocupa-ción:
El legislador ha olvidado, sin embargo, un detalle que puede convertir su precepto en inocente e injusto. Al permi-tir que en cualquier tiempo, durante el matrimonio, pueda exigirse el pago a la sociedad de gananciales, mediante el cumplimiento de las condiciones que se determinan, olvida que, sea el que fuere el sobrante que en ese tiempo pueda haber, tal vez haya sólo pérdidas en el momento de la liquidación, y entonces resultará de hecho que el cónyuge inocente o no deudor habrá sido, en definitiva, el único responsable y perjudicado, sin esperanza alguna de indem-nización. Manresa, op. cit., págs. 769-770.
El conflicto de intereses que nos señala Manresa ha movido a otros estudiosos a explorar soluciones más equita-tivas, entre las que se destaca aquella que propone no estimar ni entender, como obligación susceptible, que un acreedor pueda repetir contra la sociedad de gananciales, deudas como las del presente caso, salvo cuando se deter-minare que éste obró de buena fe o por error al contratar con uno de los consortes. El mejor exponente de esta posición es el jurista Reyes Monterreal, quien la esboza así:
En cambio, no compartimos, sin reservas, la opinión extensiva de Santamaría Ansa, para comprender en este precepto a las deudas contraídas por el marido o la mujer durante el matrimonio, que por no haberlo sido dentro del ámbito de sus respectivas facultades para obligar la socie-dad de gananciales, hayan de reputarse deudas personales suyas, porque entendemos que la única razón estará en la buena fe del acreedor que contrató de tal modo con el cónyuge, de suerte que cuando éste, debiendo conocer la falta de legitimación del cónyuge contratante para gestionar actos de la sociedad, consintió en reconocerle personalidad para ello, debe sufrir las consecuencias de su confianza. Sólo cuando obrase de buena fe o por error, podrá, en aras del principio que veda el enriquecimiento injusto o el perjuicio del tercero, ampararse en este artículo, y ello con muy enérgicos condicionamientos, porque siempre hay que pensar *83en esa idea que recalcamos de pagar y, posteriormente, reajustar internamente el patrimonio de los cónyuges, a fin de que, como advierte González Enriquez, se adapte la res-ponsabilidad externa producida, a la interna querida en definitiva por la Ley. J. M. Reyes Monterreal, El Régimen Legal de Gananciales, Madrid, Ed. Gráficas Menor, 1962, pág. 251.
Aunque coincidimos con estas reflexiones, ello no ha sido obstáculo para que este Tribunal se haya pronunciado en anteriores ocasiones y con referencia al derecho de excusión de un acreedor, en situaciones que versan sobre la responsabilidad civil extracontractual: Lugo Montalvo v. González Mañón, 104 D.P.R. 372, 374 (1975); y obligaciones dimanantes de la comisión de delitos públicos: Sepúlveda v. Maldonado Febo, 108 D.P.R. 530 (1979). Aún así, con referencia a la responsabilidad extracontractual, hemos indicado: “será personal o de la sociedad de gananciales según los hechos que la produjeron. Generalmente se reconoce que si la acción o gestión del marido aprovecha económicamente la masa ganancial, la responsabilidad también será de cargo de dichos bienes”. Lugo Montalvo, pág. 378.
La variante en el caso que nos ocupa, de que se trata de una obligación contractual, hace inoperante el concepto de “beneficio económico”. Incuestionablemente, la obligación no es un pasivo ganancial susceptible de ser cobrado directamente contra la entidad conyugal. Repetimos, es una obligación personal de Espada.
Ahora bien, la falta de causa de acción directa contra la sociedad conyugal Espada-González no inmuniza total-mente a esa entidad de un trámite subsidiario y de unas posibles resultancias en ejecución de sentencia.
Lacruz y Sancho Rebullida nos dicen que:
El régimen del art. 1410 debe aplicarse, sin distinción, a cualesquiera deudas distintas de las señaladas en el art. 11+08 [1310 P.R.]. En efecto, si las deudas ordinariamente *84más ajenas a la comunidad, y aun por lo común contrarias a sus intereses, como las antematrimoniales y las delictuales, pueden, subsidiariamente, hacerse efectivas sobre los bienes comunes, ¿qué otras deudas podemos excluir? Por tanto, también las obligaciones válidas de la mujer pueden hacerse efectivas (subsidiariamente, como las del marido) sobre los bienes gananciales, quedando reforzado así el crédito que ésta pueda precisar, por ejemplo, en la administración de los bienes parafernales.
Ciertamente la doctrina se muestra toda ella contraria a la extensión analógica del art. 1410, pero sin razonar sufi-cientemente la supuesta excepcionalidad del precepto, que presenta notables inconvenientes. En verdad, la ratio legis del art. If 10 comprende a cualesquiera deudas privativas; el precepto trata de satisfacer a los acreedores privativos —a los del marido y a los de la mujer— que, al no poder embargar la cuota del cónyuge deudor en los bienes comunes hasta la disolución del consorcio, quedarían todo ese tiempo sin cobrar sus créditos si éste carece de bienes propios, y a pesar de que puede tener una importísima cuota en los gananciales, acaso formada con las ganancias provenientes de su profesión o actividad. (Énfasis suplido.) Lacruz Berdejo, op. cit., págs. 240-241.
La semejanza que señala Lacruz y Sancho Rebullida es de aplicación en Puerto Rico. Si en nuestro país una persona convicta de asesinato es demandada por los herederos de la víctima, y se dicta sentencia en su contra, al no tener bienes propios, los acreedores pueden intentar cobrar esa sentencia o condena pecuniaria, previa excusión, de los bienes gananciales: ¿cómo es posible entonces que si esa misma persona incurre en una obligación contractual sin la aquiescencia de su esposa, y no tiene bienes para satisfacerla, no pueda irse por la vía de excusión a obtener su pago sobre los bienes de la sociedad?
No podemos mantener la anterior paradoja. Su solución nos obliga a rechazar un enfoque restrictivo y a dar una interpretación amplia, concluyendo que las “condenas pecuniarias” que menciona el referido Art. 1310, incluyen las sentencias que se dicten contra uno de los cónyuges, *85cuando se originan, reclaman y adjudican obligaciones contractuales personales. Reyes Monterreal, op. cit, págs. 250-251; E. Vaz Ferreira, Tratado de la Sociedad Con-yugal, 2da ed., Montevideo, Ed. Martín Bianchi Altuna, 1963, T. I, pág. 449. No hemos encontrado fundamentos lógicos y jurídicos atendibles para establecer una separa-ción diametral respecto a condenas pecuniarias, deudas prematrimoniales y obligaciones contractuales incurridas por uno de los cónyuges en su carácter individual. En ausencia de un mandato legislativo claro, debemos dar a dichas situaciones igual trato, y así armonizar e integrar las nuevas disposiciones de ley al esquema económico matrimonial.
V
Recapitulando, disentimos porque estimamos que la transacción y obligación reclamada no es una a cargo de la sociedad conyugal Espada-González. Su validez y exigencia es contra Rafael Espada en su carácter personal. Fue co-rrecto el fallo del ilustrado foro de instancia desestimando sumariamente la acción contra esa sociedad conyugal y Gilda González, predicada en una responsabilidad solidaria y principal. Respecto a la posible responsabilidad subsi-diaria de la sociedad Espada-González, nuestro disenso proponiendo la confirmación del dictamen no obstaría para que Gilda González, haciendo uso de sus derechos, continuara en el litigio durante el trámite de ejecución de sentencia representándose a sí misma y a la sociedad conyugal, de modo tal que dicho foro, en su oportunidad, depurara los hechos relevantes al señalamiento IV de esta opinión. En el curso de ese proceso, el tribunal formularía las determinaciones tácticas y conclusiones de derecho sobre si Espada posee bienes propios con los cuales pueda satisfacer una sentencia en su contra. De no existir dichos bienes o ser los existentes insuficientes, el tribunal deter-minaría, conforme las normas jurídicas aplicables, si la *86sociedad conyugal viene obligada a satisfacerla en forma subsidiaria por concurrir rigurosamente las circunstancias previstas en los Arts. 1308 y 1310 del Código Civil. Bajo este segundo supuesto, deberían adoptarse las medidas necesarias para que en su día, al liquidarse esa sociedad por cualesquiera razones, pueda imputársele al cónyuge responsable de la deuda lo satisfecho interinamente por la entidad matrimonial.
Dictaríamos sentencia confirmando la del Tribunal Superior, Sala de Bayamón, fechada 15 de septiembre de 1980, y devolveríamos el caso a dicho foro para la continuación de procedimientos conforme a lo expuesto.

 En 17 de abril de 1980 se anotó la rebeldía a Rafael Espada, dictándose sentencia el 3 de octubre de 1980.


 Con anterioridad al 1976, el Art. 91, supra, permitía las compras hechas por la mujer con los bienes gananciales, cuando éstas se referían a cosas destinadas al uso de la familia, de acuerdo con la posición social de ésta.
Además, el Código de Comercio tenía otras disposiciones que regulaban dichas compras, cuando la mujer se dedicaba al comercio. 10 L.P.R.A. see. 1006. En esa perspectiva limitada se produce Silva v. Corte, 57 D.P.R. 725 (1940), en que el Tribunal apoya esencialmente su decisión.


 Concordante con el Art. 1408 del Código Civil Español que procedía del Art. 1.394 de la Ley Núm. 207 de las del Estilo y la 60 de Toro (9a., título IV, libro X, de la Novísima Recopilación). Manresa, Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1969, T. 9, pág. 733.